internal_revenue_service department of the treasury number release date index number legend s_corporation newco llc llc shareholder a minority investors country x state a state b date a date b dollar_figurea a b line of service a business a washington dc person to contact telephone number refer reply to cc corp b06-plr-104228-01 date date this letter responds to your authorized representative’s letter dated date in which rulings were requested as to certain federal_income_tax plr-104228-01 consequences of a proposed transaction additional information was submitted in a letter dated date summary of facts s_corporation an s_corporation for federal and state a income_tax purposes was organized in state a on date a s_corporation provides management services to llc through a management agreement between the two entities s_corporation employs shareholder a its largest shareholder to provide services to llc llc is currently a state a limited_liability_company organized by s_corporation on date b and is treated as a partnership for federal and state tax purposes after forming llc s_corporation transferred all of its assets and liabilities to llc llc provides line of service a to business a in the u s and country x s_corporation currently owns a of llc 1’s outstanding membership interests other investors the minority investors own the remaining b of the membership interests for what the taxpayer represents are valid business reasons the following transaction is proposed s_corporation and llc plan to facilitate llc 1’s ability to raise additional capital by merging s_corporation with and into a newly formed corporation newco and transferring the remaining interests of llc to newco s_corporation will form newco as a state b corporation newco will be a c_corporation for federal and state b income_tax purposes s_corporation will merge into newco with newco surviving in the merger newco will acquire s_corporation assets including s corporation’s a interest in llc and newco stock will be distributed to the former shareholders of s_corporation newco will form llc a state a limited_liability_company newco will contribute b of its stock to llc the value of which will equal the value of the minority investors’ interests they held in llc llc will merge into llc as a result of the merger of llc into llc the llc minority investors will by operation of law be treated as transferring their interests in llc to newco in exchange for b of the newco stock the effect of all the steps of the transaction will be that llc will become a wholly owned entity of newco and newco will transfer solely its voting_stock to the former minority investors of llc in exchange for their llc interests as a result of the proposed transaction newco will be owned b by the former llc minority investors and a by the former shareholders of s_corporation then llc which was previously treated as a partnership will be treated as liquidating into newco since it will become a disregarded_entity when it becomes wholly owned by newco soon after newco’s creation and consummation of the proposed transaction plr-104228-01 newco intends to sell shares of its stock worth dollar_figurea by private offering pursuant to a best-efforts underwriting agreement and newco may sell additional shares by public offering when it needs to raise more capital representations the taxpayer has made the following representations about the proposed transaction a no stock_or_securities will be issued for services rendered to or for the benefit of the transferee in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of the transferee that is not evidenced by a security or for interest on indebtedness of the transferee which accrued on or after the beginning of the holding_period of the transferor s minority investors and s_corporation for the debt b none of the assets to be transferred were received by the transferor s minority investors and s_corporation as part of a plan_of_liquidation of another corporation c no income items such as accounts_receivable or commissions due are being transferred to the transferee newco d the transferors’ interests in llc or in llc 1's assets will be transferred to newco and llc will be liquidated e the transferors will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 of the code in the franchises trademarks or trade names being transferred f the transfer is not the result of the solicitation by a promoter broker or investment house g the transferor s will not retain any rights in the property transferred to the transferee h the transferor s will not transfer any licenses leases etc to newco in exchange for stock_or_securities i no property transferred to newco will be leased back to any transferor other newco shareholder or a related_party j the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts plr-104228-01 k the adjusted_basis and the fair_market_value of the assets to be transferred by the minority investors to the transferee will in each instance be equal to or exceed the sum of the liabilities to be assumed by the transferee plus any liabilities to which the transferred assets are subject l the liabilities of the transferor s to be assumed by the transferee were incurred in the ordinary course of business and are associated with the assets to be transferred m there is no indebtedness between the transferee and the transferor s and there will be no indebtedness created in favor of the transferor s as a result of the transaction n all of the common_stock of newco will be issued to llc 1’s minority investors and to s corporation’s shareholders as described above in the transaction o all exchanges will occur on approximately the same date p newco will issue common_stock and or preferred_stock to the private investors pursuant to the private offering noted above no other_property in addition to the common and preferred_stock will be issued to the private investors q additional common_stock will be issued to the public investors if newco engages in a public stock offering as noted above r there is no plan or intention on the part of the transferee to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction s taking into account any issuance of additional shares of transferee stock other than stock issued pursuant to the private offering and potential public offering noted above any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferee to be received in the exchange the transferor s will be in control of the transferee within the meaning of sec_368 of the code t each transferor will receive stock approximately equal to the fair_market_value of the property each transferred to the transferee u the transferee will remain in existence and retain and use the property transferred to it in a trade_or_business v there is no plan or intention by the transferee to dispose_of the transferred property other than in the normal course of business operations plr-104228-01 w each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transaction x the transferee will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 of the regulations y the transferors are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor z the transferee will not be a personal_service_corporation within the meaning of sec_269a of the code aa the merger of s_corporation with and into newco viewed independently of the other steps in the proposed transaction will qualify as a reorganization under sec_368 of the code bb the organization of newco and the merger of s_corporation into newco will not occur solely for the purpose of enabling llc 1’s minority investors to transfer their membership interest in llc without the recognition of gain cc s_corporation has organized newco in state b because it believes that the laws of state b are more favorable to corporations than are the laws of state a and that following the merger of s_corporation into newco those laws will facilitate newco’s efforts to obtain additional capital from potential investors rulings based solely on the information submitted and the representations set forth above we rule as follows the transfer by s_corporation of its property to newco in the merger and the transfer by the minority investors in llc of their interests in llc to newco will be considered together as a transaction under sec_351 the minority investors will recognize no gain_or_loss on the transfer of their interests in llc to newco solely in exchange for newco stock and the assumption by newco of liabilities sec_351 and sec_357 under sec_358 of the code the basis to the minority investors of the newco stock received in exchange for their llc interests will equal the basis of their llc interests transferred to newco reduced by their share of llc 1's liabilities assumed by newco plus any liabilities to which the transferred assets are subject sec_752 and sec_358 the holding_period of the stock to be received by the minority investors will plr-104228-01 include the minority investors’ holding_period for which they owned interests in llc provided that such property constitutes a capital_asset as defined in sec_1221 or property described in sec_1231 on the date of the exchange sec_1223 s_corporation will recognize no gain_or_loss on the transfer of its interests in llc to newco solely in exchange for newco stock and the assumption by newco of liabilities except to the extent s corporation’s share of llc 1's liabilities exceeds s corporation’s basis in llc sec_351 sec_357 and sec_357 newco will recognize no gain_or_loss on the receipt of llc interests from either the minority investors or s_corporation in exchange for newco stock sec_1032 newco's basis in the llc interests transferred by the transferors s_corporation and the minority investors will equal the basis of such interests in the hands of the transferors immediately before the transfer increased by the amount of any gain recognized by s_corporation on the transfer sec_362 newco's holding_period for each llc interest received from the transferors s_corporation and the minority investors will include the holding_period of the llc interest in the hands of the transferors immediately before the transfer sec_1223 newco will not recognize gain_or_loss on the receipt of the assets and liabilities of llc upon llc 1's liquidation except to the extent that any money distributed exceeds the adjusted_basis of newco’s interest in llc immediately before the distribution in which case it will recognize gain in the amount of such excess sec_731 llc will not recognize gain_or_loss on its liquidation sec_731 newco’s basis in the assets distributed by llc in liquidation of llc to newco shall be an amount equal to the adjusted_basis of newco’s interest in llc reduced by any money distributed to it from llc sec_732 newco’s holding_period in the llc assets will include the period such assets were held by llc sec_735 and sec_1223 caveats and procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-104228-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any taxpayer’s federal_income_tax return to which it is relevant sincerely associate chief_counsel corporate by alfred c bishop jr chief branch
